Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Compensation Committee of the Board of Directors of U.S. Global Investors, Inc. and the Participants of the U.S. Global Investors, Inc. Employee Stock Purchase Plan San Antonio, Texas We hereby consent to the incorporation by reference in the Registration Statements (Nos. 333-1588926, 333-152182, 333-191732, and 333-199333) on Form S-8 of U.S. Global Investors, Inc. of our report dated March 23, 2016, relating to the financial statements of U.S. Global Investors, Inc. Employee Stock Purchase Plan which appear in this Form 11-K for the year ended December 31, 2015. /s/ BDO USA, LLP BDO USA, LLP Dallas, Texas March 23, 2016
